Citation Nr: 1711780	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and service-connected Type II Diabetes Mellitus (DMII).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

In October 2013, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the parties filed a Joint Motion for Remand (JMR).  In March 2014, the Court issued an Order vacating the October 2013 decision, in part, and returning the case to the Board for action consistent with the JMR.  In September 2014, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and was exposed to herbicides.

2. The Veteran does not have hypertension which manifested during service, or within a year of service, or was caused by any incident therein, including Agent Orange exposure or service-connected DMII.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to in-service herbicide exposure and service-connected DMII, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in an October 2007 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided a medical examination in April 2012 and obtained medical opinions in September 2015, and September 2016. 

The Board also notes that the actions requested in the September 2014 remand have been undertaken to the extent possible.  An additional VA examiner opinion was obtained to determine the nature and etiology of the Veteran's hypertension.  In rendering the opinion the examiner addressed whether the Veteran's hypertension is related to in-service herbicide exposure.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Hypertension

The Veteran is seeking service connection for hypertension, which he contends is caused by service-connected DMII.  Alternatively, he asserts that his current hypertension is due to exposure to Agent Orange in the Republic of Vietnam while in service.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
  
Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as hypertension (cardiovascular-renal disease).  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101 (3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014); 38 C.F.R. § 3.307 (a)(3) (2016).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In addition, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge.)

Here, a current diagnosis of hypertension is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in April 2012, during which the examiners confirmed that the Veteran has hypertension.  The Veteran's VA and private medical records also document a diagnosis of hypertension.

The Veteran's STRs are negative for chronic symptoms or a diagnosis of hypertension during service.  The Veteran's post-service treatment records do not document a diagnosis of hypertension until many years after service.  To this effect, the Veteran stated during a May 2008 VA examination that he was diagnosed and prescribed hypertension medications when he was 32 or 33 years old (i.e. 1980 to 1981), approximately 10 years after separation from service.    

At outset, the Board finds that although the Veteran served in the Republic of Vietnam during the Vietnam era, the claim for service connection for hypertension on a presumptive basis as due to herbicide exposure, including Agent Orange, is not warranted because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  Note 3 specifically states that the term ischemic heart disease does not include hypertension.  Id.

However, the Board notes that although hypertension is not recognized as a disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To the extent that the Veteran has stated that he has hypertension attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his hypertension because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate his current hypertension to his service or to any incident therein, including exposure to Agent Orange or service-connected DMII.

The evidence of record otherwise includes an April 2012 VA examiner opinion that it is "less likely than not that the Veteran's hypertension is due to DMII, as there is no diabetic renal involvement."  The examiner reasoned that given the Veteran's DMII was of questionable diagnosis until January 2011, it is not likely that the DMII was the source of permanent aggravation of any specific condition, to include hypertension.  In the absence of renal affectation, the VA examiner opined that "aggravation of hypertension (by DMII) was much less likely than not."

As the April 2012 VA opinion did not sufficiently address the question of whether the Veteran's hypertension was caused by his exposure to Agent Orange, the Board remanded the claim to obtain such an opinion.  As a result, additional VA opinions dated in September 2015 and September 2016 were associated with the record.  The September 2015 VA examiner determined that it is "less likely than not that Veteran's hypertension is secondary to Agent Orange exposure."  The examiner reasoned that the mechanism for Agent Orange exposure to cause hypertension would be via diagnosed DM with diabetic nephropathy and the April 2015 disability benefits questionnaire (DBQ) states that the Veteran does not have diagnosed diabetic nephropathy, and further, that he did not meet the diagnostic criteria for diabetes mellitus, despite that he is currently service connected for such disorder.  The lab results show normal kidney function, no nephropathy.  

The September 2016 VA examiner determined that it is "less likely than not that the Veteran's hypertension is secondary to either diabetes or to Agent Orange exposure in Vietnam."  The examiner reasoned that the Veteran's April 2015 VA exam states that the Veteran does not meet the criteria for diagnosis of diabetes.  In the absence of DM, there is no relationship between the Veteran's hypertension and (non-existent) DM.  The examiner noted that obese patients are sometimes prescribed metformin in an attempt to help with weight loss.  The examiner further stated, assuming the April 2015 VA examiner is mistaken; the only path accepted for connecting hypertension to DM is diabetic nephropathy.  Diagnosis of diabetic renal disease requires persistent proteinuria or decreased estimated Glomerular Filtration Rate.  On June 17, 2016, the Veteran did have a single elevated urinary protein/ creatinine level = 35 mg Alb/gm Creat (normal is less than 30).  However, a single elevation is not synonymous with "persistent".  The Veteran has normal eGFR and no proteinuria. 

As far as aggravation, the examiner noted that the Veteran's hypertension was being managed by a civilian physician and treated with Lisinopril and Amlodipine in June 2007 and there was no diagnosis of DM at that time.  Since this initial visit, there has been no progression of hypertension.  The Veteran's hypertension is currently being treated with only one medication (Amlodipine).  His blood pressure was 131/76 on June 28, 2007 and was 131/81 on June 24, 2016.  In the absence of progression, progression cannot be worse than the natural course.   

Regarding direct causality of Agent Orange, the examiner reasoned that the most significant risk factors for hypertension for the Veteran are his age, sedentary lifestyle (wheelchair bound), and obesity.  The examiner further reasoned that mathematically to reach the 50 percent likelihood of hypertension being due to Agent Orange, the incidence of hypertension in veterans exposed to Agent Orange must be twice that of the background population and he has not found any peer- reviewed literature stating that Vietnam veterans have an incidence of hypertension double the general population or the 90% as seen in Veteran's age group (55 to 65 year olds). 

The Board finds the April 2012, September 2015, and September 2016 VA opinions to be highly probative.  The opinions were based on a review of the claims file and relevant facts, and the examiners provided detailed rationales.  Stefl, 21 Vet. App.at 124.      

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease, as due to herbicide exposure, and as due to or aggravated by service-connected DMII, and this claim must be denied.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 § 3.102.


ORDER

Service connection for hypertension, to include as due to in-service herbicide exposure and service-connected DMII, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


